Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
Claims 1-15 are currently pending of which independent claims 1, 8, and 15 are currently amended.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al  (US PGPub No: 2018/033771) in view of Madisetti et al (US Patent No: 10,102,265), hereafter referred to as Baker and Madisetti, respectively.


With regards to claims 1, 8, and 15, Baker teaches through Madisetti, a method comprising: 
transmitting information about data associated with a user device to a first blockchain (Baker teaches sending a device warrant and approval information to the blockchain; see paragraph 24, Baker); 

determining that an investigation associated with the user device has started, wherein the investigation comprises controlled access by at least one public authority to the data associated with the user (Baker teaches once the warrant is approved and sent to the blockchain with approval information, the targeted user device can identify the status change and share the key with a trusted entity such as an authorized agency; see paragraph 24 and Figure 1B, Baker. Information can then be accessed by the enforcement agency; see paragraph 25, Baker) such that user privacy is preserved using a private channel to enable exchanges during the investigation (see below); 

transmitting information to the private channel during the investigation (see below); and 

upon termination of the investigation, transmitting information about termination of the investigation to the first blockchain (Baker teaches the warrant having an expiration period, upon which any request will be treated as a denial; see paragraph 25, Baker. Again, the warrant and approval/denial information is stored in the blockchain; see paragraph 24, Baker).  

While Baker teaches the use of blockchain in a network, Baker does not explicitly cite the use of a private channel to preserve privacy. In the same field of endeavor, Madisetti also teaches a blockchain network; see column 1, lines 19-21, Madisetti. In particular, Madisetti explains how a network can have two blockchains, a public blockchain and a private blockchain to filter different classes of transactions; see column 4, lines 52-55, Madisetti. Transactions using the private chain to preserve privacy (i.e. private channel to preserve privacy, for instance for private transactions. Investigations are a form of private transaction); see column 4, lines 34-38, Madisetti. Transactions are typically conducted on private permissioned blockchain networks with select transactions being checkpointed on the public blockchain; see column 20, lines 46-51, Madisetti. This use of private and public blockchains improves efficiency, speed, and reduces cost of transactions; see column 20, lines 55-56, Madisetti. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Madisetti with those of Baker to improve efficiency, speed, and reduce costs of transactions.


With regards to claims 2 and 9, Baker teaches through Madisetti, a method wherein the private channel is a multisignature channel (While Baker teaches a network that supports blockchain, Baker does not explicitly cite the use of a private channel. Specifically, Baker does not explicitly cite the use of a private channel that is a multi-signature channel. In the same field of endeavor, Madisetti also teaches a network that supports blockchains; see column 1, lines 19-21, Madisetti. In particular, Madisetti explains how a network can have two blockchains, a public blockchain and a private blockchain to filter different classes of transactions; see column 4, lines 52-55, Madisetti. Transactions using the private chain to preserve privacy (i.e. private channel to preserve privacy, for instance for private transactions. Investigations are a form of private transaction); see column 4, lines 34-38, Madisetti. Madisetti supports the use of multi-signature smart contracts private blockchains that are synchronized; see column 24, lines 43-45, Madisetti. Transactions are typically conducted on private permissioned blockchain networks with select transactions being checkpointed on the public blockchain; see column 20, lines 46-51, Madisetti. This use of private and public blockchains improves efficiency, speed, and reduces cost of transactions; see column 20, lines 55-56, Madisetti. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Madisetti with those of Baker to improve efficiency, speed, and reduce costs of transactions).

With regards to claims 3 and 10, Baker teaches through Madisetti, a method wherein the first blockchain is a publicly available blockchain and the private channel is a private blockchain among network elements that participate in the investigation (While Baker teaches the use of blockchain in a network, Baker does not explicitly cite a public blockchain and a private channel being a private blockchain.  In the same field of endeavor, Madisetti also teaches a blockchain network; see column 1, lines 19-21, Madisetti. In particular, Madisetti explains how a network can have two blockchains, a public blockchain and a private blockchain to filter different classes of transactions; see column 4, lines 52-55, Madisetti. Transactions using the private chain/blockchain to preserve privacy (i.e. private channel to preserve privacy, for instance for private transactions. Investigations are a form of private transaction); see column 4, lines 34-38, Madisetti. Transactions are typically conducted on private permissioned blockchain networks with select transactions being checkpointed on the public blockchain; see column 20, lines 46-51, Madisetti. This use of private and public blockchains improves efficiency, speed, and reduces cost of transactions; see column 20, lines 55-56, Madisetti. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Madisetti with those of Baker to improve efficiency, speed, and reduce costs of transactions).  

With regards to claims 4 and 11, Baker teaches through Madisetti, a method further comprising: generating a data key for the user device; transmitting the data key to the user device; and upon transmitting the data key to the user device, deleting the data key and transmitting information about deletion of the data key to the first blockchain (Baker teaches that key access is granted only to those entities that are highly privileged; see paragraph 18, Baker). 

With regards to claims 5 and 12, Baker teaches through Madisetti, a method further comprising: receiving a request to start the investigation; transmitting an authorization in response to the request; and2 upon authorizing the investigation, transmitting a share of a data key associated with the user device (Baker teaches sharing the key with a trusted entity when the warrant approval transaction is logged; see paragraph 24, Baker).

With regards to claims 6 and 13, Baker teaches through Madisetti, a method further comprising: determining that the investigation is not following rules of the investigation; and terminating the investigation by transmitting the information about termination of the investigation to the first blockchain in response to the determination (Baker teaches authorizing keys to authorized user devices, those that are not blacklisted; see paragraph 20, Baker. Otherwise key is not authorized, that is denial is stored in the blockchain; see paragraph 20, Baker). 

With regards to claims 7 and 14, Baker teaches through Madisetti, a method further comprising: transmitting information about the start of the investigation to the first blockchain upon determining that the investigation has started (Baker teaches once the warrant is approved and sent to the blockchain with approval information, the targeted user device can identify the status change and share the key with a trusted entity such as an authorized agency; see paragraph 24 and Figure 1B, Baker. Information can then be accessed by the enforcement agency; see paragraph 25, Baker).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455